DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Agrusa et al. U.S. PGPub 2009/0210814.
Regarding claim 1, Agrusa discloses a method of using flexibly configured graphic elements in process plants, the method comprising: initiating, at a computing device, a loading of a display view, in a run time environment a process plant (e.g. Fig. 1-4), the display view comprising an execution of an instantiation of a display object including a link to receive real-time data corresponding to controlling a process in the process plant, wherein information presented on the display view is based on the received real-time data (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22), the display object linked to a particular graphic element object, and the particular graphic element object comprising (i) a definition of a visual representation of a process entity of the process plant, the definition of the visual representation of the process entity provided by another graphic element object from which the particular graphic element object is derived, and (ii) a modification to the definition of the visual representation provided by the another graphic element object, the modification being an override of 
 	Regarding Agrusa discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of a property of the visual representation, the property of the visual representation including a visual characteristic of at least a portion of the visual representation (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22); and propagating the modification to the determined definition includes at least one of: removing the property from the determined definition, replacing the property with another property, or changing the at least a portion of the visual representation corresponding to the property (e.g. pg. 1-2, 
 	Regarding claim 3, Agrusa discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of a shape of at least a portion of the visual representation (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22); and propagating the modification to the determined definition includes at least one of: removing the shape from the determined definition, replacing the shape with another shape, or changing the shape (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 4, Agrusa discloses the method of claim 3, wherein changing the shape comprises changing at least one of an orientation, a size, or a position of the shape (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 5, Agrusa discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of an animation of the visual representation, the animation of the visual representation including a behavior of at least a portion of the visual representation that dynamically changes based on the received real-time data (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22); and propagating the modification to the determined definition includes at least one of: removing the animation from the determined definition, replacing the animation with another animation, or changing the at least a portion of the visual representation corresponding to the animation (e.g. pg. 1-2, ¶8-10 
 	Regarding claim 6, Agrusa discloses the method of claim 1, wherein: determining the definition of the of the visual representation provided by the another graphic element object comprises determining a definition of an event handler, the event handler indicating a behavior to be executed when a trigger occurs (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22); and propagating the modification to the determined definition includes at least one of: removing the event handler, changing the behavior to be executed by the particular graphic element when the trigger occurs, or changing the trigger (e.g. changing a threshold) that causes the behavior to be executed (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 7, Agrusa discloses the method of claim 6, wherein the trigger is based on the received real-time data (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22).  
 	Regarding claim 8, Agrusa discloses the method of claim 1, wherein propagating the modification to the determined definition includes adding, to the determined definition, at least one of a property, an animation or an event handler (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 9, Agrusa discloses a system for supporting flexible graphic elements in a process plant, the system comprising: one or more display views generated in a real-time operating environment of the process plant, the one or more display views presenting information corresponding to real-time data generated from controlling a process in the real-time operating environment of the process plant (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 
 	Regarding claim 10, Agrusa discloses the system of claim 9, wherein the respective display object is a particular graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 11, Agrusa discloses the system of claim 9, wherein the modification of the first graphic element object is propagated from the second graphic element object (e.g. pg. 1-2, ¶8-10 and 
 	Regarding claim 12, Agrusa discloses the system of claim 9, wherein the modification of the first graphic element object is not propagated from the second graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 13, Agrusa discloses the system of claim 9, wherein the modification of the first graphic element object is based on a user input (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 14, Agrusa discloses the system of claim 9, wherein the modification of the first graphic element object is propagated from another graphic element object different from the second graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 15, Agrusa discloses the system of claim 9, wherein the definition of the first graphic element object is provided by the second graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 16, Agrusa discloses the system of claim 9, wherein the override of the definition of the first graphic element object comprises at least one of a removal of at least a portion of the definition, a replacement of at least a portion of the definition, a change to at least a portion of the definition, or an addition to the definition (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 17, Agrusa discloses the system of claim 9, wherein a presentation of a first graphic element on the one or more display views is generated by the instantiation of the modified, first 
 	Regarding claim 18, Agrusa discloses the system of claim 9, further comprising: a user interface to receive a query for an identification of a set of overrides corresponding to the first graphic element object, the set of overrides including the override of the definition of the first graphic element object; and a mechanism to determine the set of overrides and provide a response to the query (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 19, Agrusa discloses the system of claim 9, wherein the definition of the first graphic element object defines at least one of a shape, a property, an animation, or an event handler of at least a portion of the visual representation of the process entity (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 20, Agrusa discloses the system of claim 9, further comprising: a user interface to receive a query for an identification of a set of graphic element objects, the set of graphic element objects including the first graphic element object; and a mechanism to determine the set of graphic element objects and provide a response to the query (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 21, Agrusa discloses the system of claim 9, wherein the first graphic element object (e.g. symbol) is derived from multiple graphic element objects, the multiple graphic element objects including the second graphic element object (e.g. 3D representation or symbol) (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 

 	Regarding claim 23, Agrusa discloses the system of claim 9, wherein the second graphic element object (e.g. symbol) is derived from a fourth graphic element object (e.g. 3D representation) (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 24, Agrusa discloses the system of claim 9, wherein a fifth graphic element object (e.g. 3D representation) is derived from the first graphic element object (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 25, Agrusa discloses the system of claim 9, wherein a first graphic element object comprises a combination of more than one other graphic element objects (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 26, Agrusa discloses the system of claim 9, further comprising a data storage entity configured to store the plurality of graphic element objects, the data storage entity accessible to both the real-time operating environment of the process plant and the configuration environment of the process plant (e.g. pg. 1-2, ¶8-10 and 12; pg. 3, ¶38; pg. 4, ¶46; pg. 5, ¶54; pg. 6, ¶61, 64 and 66-68; pg. 7, ¶74; pg. 8, ¶78-79; pg. 9, ¶91; Fig. 1-4, 14-16, 19 and 22). 
 	Regarding claim 27, Agrusa discloses the system of claim 9, wherein the process entity comprises at least one of: a class module, an instance of the class module, a process element module, an area, a unit, a piece of equipment, a control module, a routing module, or a display module (e.g. pg. 1-2, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK


/CHARLES R KASENGE/Primary Examiner, Art Unit 2116